                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                             CIVIL ACTION NO. 5:19-cv-00083

 ANGELA REBECCA KELLY,                     )
                                           )
        Plaintiff,                         )
                                           )
 v.                                        )    ORDER GRANTING MOTION TO
                                           )      DISMISS WITH PREJUDICE
 NORTHCHASE GAVI, LLC,                     )
 PRINCIPAL REAL ESTATE                     )
 INVESTORS, LLC, and PRINCIPAL             )
 FINANCIAL GROUP, INC.,                    )
                                           )
        Defendants.

                                         ORDER

       Upon consideration of the PLAINTIFF’s Motion to Dismiss with Prejudice, the Court
being of the opinion that there is good cause to grant the Motion, the Court hereby ORDERS:

       That the Motion is GRANTED; and that it is further ORDERED that the case is
dismissed with prejudice.


      SO ORDERED this the 4th day of June 2020.




                                   UNITED STATES DISTRICT COURT JUDGE




          Case 5:19-cv-00083-FL Document 33 Filed 06/04/20 Page 1 of 1
